The respondents, hereinafter referred to as the companies, operate twelve retail stores in New York city. The appellants will be referred to as the unions. Labor difficulties arose between the unions and the companies, and an attempt was made to settle such differences by negotiations, but the representatives of the unions would not negotiate while there was a stenographer in the room. They threatened to strike and left the room with the statement, "I'll meet you at the barricade." On May 17, 1938, the unions called a strike against the companies and established picket lines at the companies' stores. There are no questions of fact involved. The detailed findings of the learned trial court are fully sustained by the evidence and in most instances are undisputed. *Page 154 
From noon of May 17, 1938, until May 26th pickets in crowds blocked the walks in front of the companies' stores and prevented prospective customers from entering, not only by crowding the entrances but often by threats and physical violence. Employees who remained at work were intimidated by threats of personal violence and coercion. The pickets in crowds used loud, violent and obscene language and made false and fraudulent statements to induce injury to and destruction of the companies' property. By violence, force, threats and obscene and abusive language they prevented customers from paying bills which they owed the companies. Not content with picketing the companies' places of business, they threatened in a violent manner to picket the homes of employees and customers, and thereafter did picket the homes of certain employees and customers. They yelled and shouted and conducted snake dances in front of the companies' stores, and by their conduct collected large crowds. They called the companies' employees "dirty scabs and rats," and stated to them, "You will get yours for continuing to work." An employee was told that he had better come out on strike, that the union "will get you." A lady customer on leaving a store was told that if she didn't take the merchandise back into the store they would "get" her. A lady employee as she was entering a store was abused and threatened and a striker put his arms around her in an effort to keep her from entering the store. The strikers shouted that the companies gave "phoney" receipts and that their jewelry was second hand. Prescriptions for glasses, left by customers, were withdrawn from the store files.
Sufficient has been said to illustrate the extreme length to which the strikers went and the unlawful and dangerous nature of their acts. The companies repeatedly appealed to the police for protection from the unlawful acts and were repeatedly informed that the police were helpless to protect them. The unlawful conduct was not that of individuals acting from impulse and excitement but were acts deliberately inspired by the unions and approved by them. The *Page 155 
conduct of the strikers was advised in printed bulletins issued by the unions and their illegal acts were expressly approved in bulletins issued after they took place. The record discloses beyond question a deliberately prepared illegal plan, and the trial judge has so found.
The same conduct continued after the commencement of this action for an injunction, during the trial, and in total disregard of the trial justice's oral instructions. It thus appears that the unions did not act in ignorance of the law but that they acted with full knowledge that their acts were in violation of law and illegal. The trial justice found that the unions had threatened to continue such illegal acts.
In the bulletin of May 18th the union advised the pickets to cast restraint aside, to become louder and more aggressive, and to keep prospective customers from entering the stores. Other bulletins advised the pickets to use language and antics provocative of violence, disorderly conduct and breach of the peace.
Organized labor has the rights of free speech, peaceful picketing and collective bargaining. Those rights are fully protected by law. During peaceful picketing there may occur minor disorders on the part of some of those engaged in picketing, owing to the over-enthusiasm of individuals, for which acts the unions are not responsible and which they generally repudiate. Unions which authorize a strike and picketing are under a legal responsibility to the public not only to avail themselves of their lawful rights in a legal way, but also to endeavor to uphold all laws and to avoid the destruction of property, disorderly conduct, personal assaults, breach of the peace, violence and fraud. When unions not only fail to live up to that responsibility but deliberately, willfully and with full knowledge that their acts are illegal, advise and encourage the commission of acts which are in violation of law and result in disorderly conduct and breach of the peace, they are no longer entitled to the benefits of special statutes enacted to protect them in the enjoyment of their conceded right of peaceful picketing. *Page 156 
Prior to the enactment of section 876-a of the Civil Practice Act this court had decided that a trial court had jurisdiction to enjoin all picketing where it appeared that a union had failed in its responsibility to the public and it was established that any picketing in the future would result in the same kind of disorderly conduct and unlawful acts. (Nann v. Raimist,255 N.Y. 307; Steinkritz Amusement Corp. v. Kaplan, 257 N.Y. 294;Wise Shoe Co. v. Lowenthal, 266 N.Y. 264.) Were it not for the provisions of section 876-a of the Civil Practice Act enacted by chapter 477 of the Laws of 1935, it would undoubtedly be the duty of this court to affirm the judgment here in question.
The effect of that statute is to prevent courts from enjoining peaceful picketing. It was never intended to deprive the Supreme Court of jurisdiction to enjoin dangerous, illegal acts which constituted disorderly conduct and breach of the peace. If such was its intent and effect it is to that extent unconstitutional and void as an attempt to abridge the jurisdiction of the Supreme Court, guaranteed by article VI, section 1, of the State Constitution. (DeHart v. Hatch, 3 Hun, 375; People ex rel.Swift v. Luce, 204 N.Y. 478.)
The trial court has made every finding required by section 876-a of the Civil Practice Act. It has found specifically "that all the unlawful acts hereinabove described * * * will be continued unless enjoined by this court;" also "that further unlawful acts of the nature hereinabove discussed have been threatened by defendants."
It is difficult to see how the trial court could have made more specific findings. If a trial court can ever grant an injunction against continuing picketing where the picketing has been carried on with violence and will be in the future, this is such a case.
In the case of Steinkritz Amusement Co. v. Kaplan (supra,
p. 296) we said: "In the case of Exchange Bakery  Restaurant,Inc., v. Rifkin (245 N.Y. 260, at p. 269) it was said: `Where unlawful picketing has been continued; where violence and intimidation have been used and where misstatements *Page 157 
as to the employers' business have been distributed, a broad injunction prohibiting all picketing may be granted. The course of conduct of the strikers has been such as to indicate the danger of injury to property if any picketing whatever is allowed.'
"Where such an injunction has been granted, `This court may not interfere except for manifest abuse.' (Nann v. Raimist,255 N.Y. 307, at p. 315.)"
To the same effect is the case of Wise Shoe Co. v.Lowenthal (supra).
The late decisions of the United States Supreme Court are apparently in harmony with our decisions. Referring to the National Labor Relations Law (U.S. Code, tit. 29, ch. 7) that court said: "There is not a line in the statute to warrant the conclusion that it is any part of the policies of the Act to encourage employees to resort to force and violence in defiance of the law of the land." (National Labor Relations Board v.Fansteel Metallurgical Corp., 306 U.S. 240, 257.)
The judgment of the Appellate Division should be affirmed, without costs, and the motion to dismiss the appeal denied.